UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7751



GEORGIA GREEN,

                                              Plaintiff - Appellant,

          versus


WARDEN; MEDICAL STAFF OF ANNE ARUNDEL COUNTY
DETENTION CENTER; DOCTOR JANI; DOCTOR RIVERA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-1742-PJM)


Submitted:   March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Georgia Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Georgia Green seeks to appeal the district court’s order

denying relief on her 42 U.S.C. § 1983 (2000) complaint. We dismiss

the appeal for lack of jurisdiction because Green’s notice of

appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).             This appeal period is

“mandatory and jurisdictional.”            Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on May

30, 2002.      Green’s notice of appeal was filed no earlier than

November 6, 2002.*     Because Green failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.      We dispense with oral argument because the

facts    and   legal   contentions   are    adequately   presented   in   the




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been delivered to prison officials for mailing to the court.
See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                      2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3